%-\^-o\
                                         CAUSE NO. 1463OO60101O/#l-4630Q5QlX)i0


EX PARTE;                                   §                  IN THE
                                            §                  185th JUDICIAL
SONNY LEE RANGEL                            §                  DISTRICT COURT
#2049899                                    §                  OF HARRIS COUNTY,
                                            §                  TEXAS
           V.   .                           §
                                            §
CHRIS DANIEL, DISTRICT CLERK
RESPONDENT      •                           §

                                                                 OCT has a ministerial duty to receive and fill a papers in a criminal
proceeding, and perform all other duties imposed on the clerk by
law Article. 2.21, an is responsible under Art 11.07 se 3(c) to
immediately transmit to the Court of Criminal Appeals a copy of the
application for Write of Habeas Corpus, any answers filed and a
Certificate reciting the date upon which that finding was made if
the convicting courts decides that there are no issues to be resolved.

                 D.     III.   VIOLATION OF ARTICLE 11.07
                 OF TEXAS      CODE OF CRIMINAL PROCEDURE

The Respondent violated Article 11.07 § 3(c) of the Texas Code of
Criminal Procedure/Violation of 11.07 sec 3(D) to resolve any
unresolved issue an designate a hearing pursuant to this article.


            D.        III. VIOLATION OF ART ,11.07 Sec 3(d)


As stated in the previous pg 2 Violation of Article 11.07 sec 3(d),
States 20 days are allowed for the State to reply, designating the
issues of fact to be resolved. An the Court Reporter who is designated
to transcribe a hearing within 15 days pursuant to this article, an
copies of the application, an answers filed, an offical records of
the hearing used by the Court in resolving issues of fact. Pursuant
Art 11.07 Sec 3(d) Relator, Sonny Lee Rangel, filed an Writ of Habeas
Corpus 11.07 on September 26, 2016 an another #lst 146300601010,
Writ of Habeas Corpus 11.07 2nd Cause #2nd 146300501010, Finding of
Facts were concluded an unsolved, Violating Article 11.07 Sec 3(d),
11.07 Sec 7. Respondent has wholly failed to comply with the Texas
Code of Criminal Procedure 11.07 Sec 3(c) an 11.07 Sec 3(d) is acting
in bad faith an has failed to afford Relator the proffessional and
common courtesy of any written responses to his correspondence and
requests. To rule on Sonny Lee Rangel 2x 11.07 Writs time has elaped
to resolve these issues violating Relator's DuefProcess on 14th
Amendment to the U.S.      Constitution an Article 2.03 Neglect of Duty.


                                     Pg-2
                                     IV.



                        D.      PRAYER FOR RELIEF


Wherefore, Premises Considered, Relator, Sonny Lee Rangel, prose,
respectfully request a finding that the Respondent an the 185th
JUDICIAL DISTRICT, HARRIS COUNTY, in Violation Art 11.07 Sec 3(c)
an 11.07 Sec 3(d) Rule on Writ cause #146300601010 an #146300501010
an resolve the issue an unsolved issues time has elaped.

                        E.      INMATE DECLARATION


I> SonnV Lee Rangel, am being presently Incarcerated in TDC UNIT
LUTHER UNIT P2, declare under penalty of perjury that according to
my belief the facts stated in the above Application For Writ of
Mandamus, are true and correct.


                             Respectfully Submitted Q/lToQ^R   /J^ 2017



                   F.        CERTIFICATE OF SERVICE


I» Sonny Lee Rangel, certify that a copy of the foregoing Application
For Writ of Mandamus, have been mailed and delivered to District
Attorney Kim Ogg 1201 Franklin St. Ste 600 Houston, Tx 77002/District
Clerk Chris Daniel Civil Courthouse, 201 Caroline St. Ste 420 77002,
PO Box 4651 Houston, Tx 77210/Court of Criminal Appeals of TX, .
PO Box 12308 CAPITAL STATION AUSTIN, TEXAS 78711 on OCTO&tR l^,h 2017

         LUTHER UNIT #2049899              X Qfan*^ 1tL***S
                                             Prose




                                   Pg